Investor Presentation June The Bottom Line nSince Footstar’s emergence from bankruptcy, the Board has deliveredexceptional value to shareholders as evidenced by the 120% increasein stock price (including distributions paid). nThe Footstar Board is committed to executing a prompt liquidation andwind down of Footstar. nOutpoint has not offered a plan that is different from the Board’s planto liquidate and return money to stockholders.In fact, Outpoint has inthe past been all over the map with other proposals. nOutpoint’s own statements, and the ideas that it has floated, suggest alack of understanding of the Company which, the Footstar Boardbelieves, will hinder and not help the prompt and efficient execution ofthe liquidation process. Returning Value toShareholders nKmart licensed footwear departments comprise substantially all sales and profits under an agreementscheduled to expire December 31, 2008. nFebruary 2006: The new Board convened and commenced management of business with an eye on thelikelihood of liquidation at the expiration of the Kmart agreement. nFebruary 2006 - February 2007:The Board explored the extension of the Kmart agreement and othervalue enhancing opportunities including the potential sale of the Company. nFebruary 2007:The Board determined the best course of action was to continue to operate under theKmart agreement through the end of 2008 and immediately (and before ever receiving a letter or call fromOutpoint) evaluate significant cash distributions, culminating in the March, 2007 declaration of a $5.00 pershare distribution to stockholders, which was paid on April 30, 2007. nPre-April 2008: The Board has consistently focused on preparing for the expiration of the Kmart agreementandmaximize return to shareholders. nApril 2008: nFootstar sells substantially all intellectual property to Kmart for $13 million, realizing significant value for theseassets and enabling the Board to conclude that it had sufficient cash on hand to fund operations for theremainder of 2008 and to return $1.00 per share to stockholders in a special distribution. nSale of other assets and resolution of liabilities and reduction of expenses also underway. Returning Value toShareholders nMay 2008:Footstar adopts and announces a Plan of Liquidationproviding for the orderly liquidation of the Company. nThe Plan provides for a series of cash distributions to stockholdersgenerated from cash on hand, the sale of assets and the winddown of the business. nThe Plan formalizes a process that the Board has been in theprocess of implementing prior to the Plan’s formal adoption. n2009: A Plan of Dissolution (providing for the dissolution of thecorporate entity) will be submitted to stockholders after theexpiration of the Kmart agreement. nThe Footstar Board and management are taking all theappropriate steps to wind down the business and maximizevalue for shareholders. Record of MaximizingShareholder Value nThe Footstar Board of Directors has consistently acted to maximizeshareholder value and return cash to stockholders. n$6.00 of distributions per share since 2007. n120% increase in stock price (including distributions paid) since Footstaremerged from bankruptcy in 2006. nSale of intellectual property for $13 million. nSystematically reducing costs and expenses (including multiple majorreductions in work force) and prudently managing the business. nResolution of outstanding contingent liabilities including claims related toAdidas and an environmental site in Dover New Hampshire. nSuch settlements will facilitate cash distributions to shareholders by freeing upcash that Footstar would have been required to otherwise hold back following thewind down of the Company until such claims were resolved. nSubstantial anticipated severance savings due to the Board getting Kmart toagree to hire substantially all of our 1000+ store and district managersupon termination of the Kmart agreement at the end of 2008. Footstar’s Nominees are theRight Choice nAdam Finerman nPartner with the law firm of Olshan Grundman Frome Rosenzweig &Wolosky LLP. nExtensive practice in the areas of corporate law and corporate finance. nCounsels corporate clients and activist shareholders on corporategovernance practices and related matters, SEC reporting requirements andother public company obligations. nProvides valuable guidance on the legal implications of the Board’s actionsand will be of particular assistance as the Company embarks upon its winddown and dissolution process. nGerald Kelly n40 years of business experience. nHas held senior positions with Sears, Roebuck & Company, PaylessShoesource, Inc. and UAL Corporation, the parent of United Airlines. nExtensive experience with retail companies and his retail companyjudgment and expertise continues to be of high value to the Company andthe other Board members. Footstar’s Nominees are theRight Choice nAdam Finerman and Gerald Kelly are members of the effective and productiveBoard that has maximized shareholder value and shareholder distributions. nThe existing Board has extensive hands-on experience liquidating retailcompanies. nEach of the Board’s nominees has made, and will continue to make, importantcontributions to our business and brings specific skills and experience thatbenefit the Board. Outpoint’s Nominees are theWrong Choice nGrayson and Prensky do not have relevant experience. nMr. Grayson has no apparent retail operating experience or experience as adirector of a public company. nMr. Prensky has no apparent retail operating experience. nOutpoint has been all over the map. nIn March 2007, Grayson privately urged the Company to considercontinuing operations after the Kmart agreement expired, including bybecoming a 'licensing' companyeven though that would have been amovement into a new, unproven area that could have jeopardizedshareholder value. nNow, Grayson publicly claims he is worried the Company won't liquidate andreturn cash to stockholders, even though the Board has announced a planof liquidation, sold assets, reduced expenses and already returned $6 pershare to stockholders. nRecently, Grayson privately urged the Company to pay a $3 distribution for2008, but now he publicly criticizes the fact the Company paid the $1distribution. Outpoint’s Nominees are theWrong Choice nGrayson's criticism of the $6 per share in distributions to stockholders shows alack of understanding of financial basics and of retail company operations. nHe claims that the $5 distribution put the Company in a ‘dangerous financial position’of having to borrow money to buy inventory. WRONG! Footstar's outside investmentbanker advised the Board on the size of the distribution, and Footstar was never in a'dangerous financial position' by paying its stockholders the $5 distribution. MaybeOutpoint is not truly serious about liquidating the Company and returningcash to shareholders. nHe claims the Company had to reduce the size of its credit facility to pay the $1distribution being paid on June 3, 2008. WRONG! Footstar had initiated discussions toreduce its credit line months prior to the declaration of the distribution in order toextend the term of the facility from November 30 to December 31 and to reduce thefees payable by the Company, since the borrowing level under the asset based facilitywas already capped based on levels of inventory which would continue to be lower asa result of the pending expiration of the Kmart agreement. The Current Board is the BestChoice nThe Footstar Board is dedicated to implementing the Company’s previously announcedliquidation and dissolution and has the expertise and commitment necessary to execute thestrategy. nSince Footstar’s emergence from bankruptcy, the Board has delivered exceptional value toshareholders as evidenced by the 120% increase in stock value (including distributionspaid). nThe Footstar Board has a proven track record of delivering value to shareholders throughcash distributions and judicious management of the wind down process. nThere is no benefit or reason to replace two key members of the Board at this critical timewith inexperienced and unproven nominees. Don’t jeopardize the Board’s winning track record of delivering substantial value to shareholders. Please VOTE for the Footstar nominees on the WHITE proxy card TODAY.
